COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jetall Companies, Inc. v. Plummer

Appellate case number:    01-18-01091-CV

Trial court case number: 2016-00143

Trial court:              281st District Court of Harris County

       Appellant Jetall Companies, Inc. filed a motion for en banc reconsideration of this
Court’s October 6, 2020 opinion. The motion for reconsideration en banc is denied.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting for the Court


En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: December 15, 2020